Citation Nr: 1036820	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-13 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to April 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In a March 2006 decision, the RO denied the Veteran's 
petition to reopen a claim for service connection for pes planus 
on the basis that new and material evidence had not been received 
since a prior February 1997 Board decision.  In an August 2007 
decision, the RO denied a disability rating higher than 10 
percent for his service-connected bilateral hearing loss.  The 
case has since been transferred to the RO in Phoenix, Arizona, 
following the Veteran's relocation to that state.

In August 2009, the Veteran testified at a hearing held before 
the undersigned acting Veterans Law Judge (ALJ) of the Board.  
The ALJ agreed to hold the record open for 60 days to allow the 
Veteran to submit additional evidence in support of his claims.  
The Veteran did submit additional evidence concerning his pes 
planus without initial consideration by the RO.  However, since 
he submitted a waiver of initial RO consideration, the Board may 
review this newly submitted evidence in the first instance.  38 
C.F.R. §§ 19.31, 20.800, 20.1304(c) (2009).  In any event, the 
issue of entitlement to service connection for pes planus must be 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The results of two VA audiological evaluations showed the 
Veteran had level III hearing acuity in his right ear and, at 
worst, level VI hearing acuity in his left ear.

2.  A February 1997 Board decision denied service connection for 
bilateral pes planus on the basis that this developmental 
condition preexisted service and was not aggravated therein.  

3.  Additional evidence received since the February 1997 Board 
decision includes a medical opinion from a podiatrist which 
suggests that the Veteran's bilateral pes planus may have been 
exacerbated by excessive walking and exercises in service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 
10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2009).

2.  The February 1997 Board decision that denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

3.  The additional evidence submitted since the February 1997 
Board decision is new and material, and the claim for service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R §§ 3.102, 3.156, 3.159.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the increased-rating claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

With respect to this issue of whether new and material evidence 
has been received to reopen the claim for service connection for 
pes planus, the Board is reopening and remanding the claim for 
additional evidentiary development.  Therefore, a discussion of 
the VCAA is not required concerning this issue.  

With respect to the increased-rating claim, the Board notes that 
the Veteran received this required VCAA notice in letters dated 
in May 2007 and August 2008.  These letters indicated the types 
of information and evidence needed to substantiate his claim and 
explained the division of responsibility between him and VA in 
obtaining this supporting evidence, including lay evidence and 
private and VA medical treatment records.  The RO also sent the 
May 2007 letter prior to initially adjudicating the claim in 
August 2007, which is the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

And, although no longer required, the August 2008 letter complies 
with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (appellant must be notified that medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect this worsening or increase has on his 
employment and daily life.)  Since providing this notice, 
however, the Federal Circuit Court has vacated this lower Court's 
holding in Vazquez-Flores, concluding instead that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  The Federal Circuit concluded that "the notice described 
in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Id. 

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And 
he and his representative have not made any such pleading or 
allegation.  Thus, the duty to notify has been satisfied in this 
case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claim.  The Veteran was also afforded two VA audiological 
examinations in May 2007 and October 2008.  The findings from 
those examinations are sufficient with which to rate his 
bilateral hearing loss.  See 38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The VA audiologists 
fully described the functional effects caused by a hearing 
disability in the reports. Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or the 
Court. 


II.  Entitlement to a Disability Rating 
Higher Than 10 Percent for Bilateral 
Hearing Loss

The record shows that the Veteran developed hearing loss in both 
ears as a result of acoustic trauma while on active duty.  As a 
result, in July 1995 the RO granted service connection and 
assigned a noncompensable (zero percent) rating for bilateral 
hearing loss.  In January 2003, the RO increased this disability 
rating to 10 percent.  In May 2006, the Veteran filed a claim for 
increased compensation benefits.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Staged ratings, however, are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Evaluations for service-connected bilateral hearing loss range 
from zero to 100 percent.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second (Hertz (Hz)).  See 38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the 
rating schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  An acuity level is determined for each ear using Table 
VI (or Table VIA in the special circumstances listed in 38 C.F.R. 
§ 4.86).  The acuity levels for each ear are then used to 
determine a percentage evaluation for hearing impairment from 
Table VII.  Id.

Applying the above criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral hearing 
loss at the 10 percent level.  The evidence for consideration 
includes two VA audiological evaluations performed in May 2007 
and October 2008, neither of which supports a disability rating 
higher than 10 percent.

During his first evaluation in May 2007, audiometric testing of 
the right ear revealed a 25-decibel loss at the 1000 Hz level, a 
55-decibel loss at the 2000 Hz level, and 100-decibel loss at the 
3000 and 4000 Hz levels, for an average decibel loss of 70.  
Speech discrimination for this ear was 84 percent.  Audiometric 
testing of the left ear revealed a 25-decibel loss at the 1000 Hz 
level, a 60-decibel loss at the 2000 Hz level, a 100-decibel loss 
at the 3000 Hz level, and a 105-decibel loss at the 4000 Hz 
level, for an average decibel loss of 73.  Speech discrimination 
for this ear was 68 percent

In October 2008, audiometric testing of the right ear revealed a 
25-decibel loss at the 1000 Hz level, a 55-decibel loss at the 
2000 Hz level, a 90-decibel loss at the 3000 Hz level, and a 105-
decibel loss at the 4000 Hz level, for an average decibel loss of 
69.  Speech discrimination was 84 percent.  Audiometric testing 
of the left ear revealed a 30-decibel loss at the 1000 Hz level, 
a 65-decibel loss at the 2000 Hz level, a 100-decibel loss at the 
3000 Hz level, and a 105-decibel loss at the 4000 Hz level, for 
an average decibel loss of 75.  Speech discrimination was 80 
percent.

With respect to findings from the first audiological evaluation, 
applying Table VI of 38 C.F.R. § 4.85, Roman Numeral III is 
derived for the right ear, and Roman Numeral VI is derived for 
the left.  This is determined by intersecting the percent of 
speech discrimination row (84 - 90) with the puretone threshold 
average column (66 - 73).  A 10 percent rating is then derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row III with 
column VI.

Next, with respect to findings from the second audiological 
evaluation, Roman Numeral III is again derived for the right ear, 
and Roman Numeral V is derived for the left ear.  See Table VI of 
38 C.F.R. § 4.85.  These findings are similar to those in the 
prior audiological evaluation, with slight improvement in the 
left ear.  A 10 percent rating is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row III with column V.

Thus, the findings contained in these two VA audiological 
evaluation reports provide no basis for assigning a disability 
rating higher than 10 percent for the Veteran's bilateral hearing 
loss disability.  The Board has considered the Veteran's hearing 
testimony that he has difficulty hearing normal conversations 
with background noise.  However, it is important for the Veteran 
to understand that disability ratings for hearing impairment are 
derived by a "mechanical" - meaning a nondiscretionary - 
application of the numeric designations assigned after 
audiological evaluations are rendered, which in this case clearly 
show that his bilateral hearing loss was properly rated at the 
noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a disability rating higher than 10 percent for his bilateral 
hearing loss.  And since the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.        § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the 
appeal is denied.

The Board also finds that the schedular 10 percent rating 
assigned for the Veteran's bilateral hearing loss is not 
inadequate, such that the claim should be referred to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation.  See 
38 C.F.R. § 3.321(b)(1).  In other words, there is no evidence 
that his hearing loss has caused marked interference with 
employment or has required frequent periods of hospitalization so 
as to render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   As such, the 
circumstances of this case do not warrant an extraschedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Whether New and Material Evidence Has Been
 Received to Reopen a Claim for Service 
Connection for Pes Planus

The Veteran is ultimately seeking service connection for pes 
planus.  However, the Board must first determine whether new and 
material evidence has been submitted to reopen his claim for 
service connection for pes planus since a prior February 1997 
Board decision also denied that claim.  Barnett v. Brown, 83 F.3d 
1380, 1383- 84 (Fed. Cir. 1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2009).  
Stated somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus, i.e., link between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the RO denied the Veteran's claim for service 
connection for flat feet (i.e., pes planus) in a March 1992 
decision.  Following an administrative appeal, the Board affirmed 
that decision by also denying service connection for bilateral 
pes planus in a February 1997 decision.  The evidence at the time 
of the February 1997 Board decision included service treatment 
records, a report from a private podiatrist, and two VA 
examination reports, which the Board concluded did not support 
the claim.   

The Veteran's service treatment records showed that his 
enlistment examination in March 1961 made no reference to pes 
planus.  About a month later he was seen for what appeared to be 
a foot problem, at which time it was recommended that he be 
issued 3/16-inch heels with a medial raise, and 1/8-inch wedges 
on the lateral sides of his shoes.  The remainder of his service 
treatment records made no further reference to foot problems, and 
at no time was pes planus identified.  
 
Post-service evidence included a 1987 report from S.B., D.P.M., 
which noted an assessment of severe pes planus deformity with 
ligamentous laxity of the foot and ankle, and weak peroneal.  
During a February 1995 VA examination, the Veteran reported that 
he had been born with flat feet and had to wear special shoes in 
kindergarten, thereby indicating that his pes planus existed 
prior to his military service.  A physical examination at that 
time revealed the Veteran had bilateral flexible flat feet.  The 
examiner noted that there was no obvious deformity, but decreased 
motion was observed in the subtalor joint.  The Veteran was also 
examined by VA in August 1996 in connection with a claim for 
service connection for a low back disability.  At that time the 
examiner noted that both arches were definitely flat, with some 
tenderness over the proximal end of the metatarsal bones 
involving mostly the first and second toes.  The diagnoses 
included pes planus bilateral (nonservice connected, congenital).

In light of these findings, in February 1997 the Board denied 
service connection for bilateral pes planus on the basis that 
there "is no competent medical evidence linking the veteran's 
developmental pes planus to the documented in-service foot 
problems, or otherwise demonstrating that the condition increased 
in disability during service."  The Board also found that the 
Veteran's pes planus was a developmental condition and therefore 
preexisted service, with no evidence of aggravation in service.  
The Veteran made no attempt to challenge the February 1997 Board 
decision by filing a motion for reconsideration or an appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  However, if new and material evidence is 
presented or secured with respect to a final decision, VA shall 
reopen and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.

In September 2005 the Veteran filed a petition to reopen his 
claim for service connection for pes planus.  When determining 
whether the claim should be reopened, the Board performs a two-
step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new and material evidence" means 
existing evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, 
noting that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The credibility of this evidence must be 
presumed, albeit just for the limited purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Since the final February 1997 Board decision, the Veteran has 
submitted a September 2009 examination report from a podiatrist 
at Northern Arizona Podiatry.  The podiatrist, after examining 
the Veteran's feet, listed a diagnostic assessment of pes planus 
deformity with collapse of the medial longitudinal arch and 
weakening of the medial ankle.  She then provided the following 
opinion:

In evaluating this patient I find it hard to determine 
if his time in the service has exacerbated his 
problem.  If he indeed had these types of problems 
when he was younger then excessive walking and 
exercise may have played a role in causing the pain 
and discomfort he is having now.  Pt definitely needs 
to be in a corrective orthotic or specialized shoes to 
control his problem.  

This report is clearly new since it did not exist at the time of 
the February 1997 Board decision.  And since it indicates that 
excessive walking and exercise in service may have played a role 
in causing or aggravating his current bilateral foot pain and 
discomfort, it is also material to the central issue in this case 
by suggesting that his pes planus may have been incurred in or 
aggravated by service.  See again Hodge, 155 F.3d at 1363 
(holding that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

Inasmuch as there is new and material evidence, the claim for 
service connection for pes planus is reopened.  It is important 
for the Veteran to understand, however, that the standard for 
reopening a claim is relatively low and does not necessarily 
indicate the claim ultimately will be granted.


ORDER

A disability rating higher than 10 percent for bilateral hearing 
loss is denied.

The petition to reopen the claim for service connection for pes 
planus is granted, subject to the further development of this 
claim on remand.


REMAND

As mentioned, the September 2009 podiatrist's report indicating 
that excessive walking and exercise in service may have played a 
role in causing or aggravating his current bilateral foot pain 
and discomfort is sufficient to reopen the claim for service 
connection for pes planus.  

However, the Board finds that this report is not sufficient to 
grant the claim on its underlying merits because it is 
speculative, does not appear to be based on a review of the 
relevant facts, and does not contain sufficient rationale.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that service 
connection may not be based on resort to speculation or remote 
possibility); Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 
(2008) (a medical opinion is not entitled to any weight if it 
contains only data and conclusions).  

Nevertheless, the report is sufficient to trigger VA's duty to 
assist by obtaining a medical opinion as to whether the Veteran's 
pes planus was incurred in or aggravated by service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an 
examination and opinion when necessary to fairly decide a claim).  

It is worth mentioning that a physical examination at the time 
the Veteran entered service made no reference to pes planus, or 
any other kind of foot problem.  Therefore, it must be presumed 
that the Veteran was in sound condition at the time he entered 
service.  38 U.S.C.A. § 1111 (West Supp. 2005); 38 C.F.R. § 
3.304(b) (2009).  The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition clearly and unmistakably was not 
aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
Court noted that "the word 'unmistakable' means that an item 
cannot be misinterpreted and misunderstood, i.e. it is 
undeniable."  Vanerson, 12 Vet. App. at 258 (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the presumption 
of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 
331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A VA examination is needed to determine whether the condition 
clearly and unmistakably preexisted service, and, if so, whether 
the condition permanently increased in severity during service, 
and, if so, whether such worsening constituted either the natural 
progression of the disorder or chronic aggravation due to 
service.  On the other hand, it is determined that pes planus did 
not preexist service, then an opinion is needed to determine if 
the current condition was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
pes planus.  The Veteran's claims file should 
be made available to the examiner for review.  
Based on a review of the clams file and a 
physical examination, the examiner should 
answer the following questions:

(i) Did the Veteran's pes planus clearly and 
unmistakably exist prior to entrance into 
active duty service? 

(ii) If his pes planus clearly and 
unmistakably preexisted service, did it 
undergo aggravation during service, or was 
any increase due to the natural progress of 
the disease? 

(iii) If, on the other hand, his pes planus 
did not preexist service, is it at least as 
likely as not that the condition had its 
onset during service or is otherwise related 
to service or an incident of military 
service?  

For purposes of this analysis, aggravation is 
defined as a permanent worsening of the 
disability beyond that due to the natural 
progress of the disease.  Also, temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, as contrasted with 
symptoms, has worsened.

A complete rationale should be given for all 
opinions and conclusions expressed.

2.  Then adjudicate the claim for service 
connection for pes planus in light of this 
and any other additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them an opportunity to respond before 
returning the file to the Board for further 
appellate consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


